       Case 1:19-cv-00853-HSO-JCG Document 7 Filed 07/07/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 MARK JAMES                                  §                        PLAINTIFF
                                             §
                                             §
 v.                                          §      Civil No. 1:19cv853-HSO-JCG
                                             §
                                             §
 MEGAN J. BRENNAN, Postmaster                §
 General United States Postal Service        §
 Southern Area Agency, et al.                §                    DEFENDANTS


                               FINAL JUDGMENT

      This matter is before the Court sua sponte.   Pursuant to the Order entered

this date,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 7th day of July, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
